UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): x Form 10-K ¨ Form 20-F ¨ Form 11-K ¨ Form 10-Q o Form 10-D ¨ Form N-SAR o Form N-CSR For Period Ended: December 31, 2009 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION YaSheng Group Full Name of Registrant Former Name if Applicable 850 Veterans Blvd., Suite 228 Address of Principal Executive Office (Street and Number) Redwood City, CA 94063 City, State and Zip Code 1 PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q,10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Company's Annual Report on Form 10-K for the period ended December 31, 2009 could not be filed without unreasonable effort or expense within the prescribed time period because management requires additional time to compile and verify the data required to be included in the report. The Company believes that the subject Annual Report will be available for filing on or before April 15, 2010. PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Zhou Chang Sheng 363-8345 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). Yeso No x March 31, 2006 10-Q, June 30, 2006 10-Q, September 30, 2006 10-Q, December 31, 2006 10-K, March 31, 2007 10-Q, June 30, 2007 10-Q, September 30, 2007 10-Q, December 31, 2007 10-K, March 31, 2008 10-Q, June 30, 2008 10-Q, September 30, 2008 10-Q, December 31, 2008 10-K, March 31, 2009 10-Q, June 30, 2009 10-Q,September 30, 2009 10-Q (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof ? Yesx No o If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The revenue for the Company was $603 million U.S. in 2006, $656 million U.S. in 2007, $736 million U.S. in 2008 and approximately $750 million U.S. in 2009. YaSheng Group (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. YaSheng Group Date :March 31, 2010 By: /s/Zhou Chang Sheng Zhou Chang Sheng Chief Executive Officer 2
